UNITED STATES SECURITIES & EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K (Mark One) [x] Annual Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934. For the fiscal year ended:July 26, 2008. []Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 (Fee Required) for the transition period fromto. COMMISSION FILE NUMBER:0-33360 VILLAGE SUPER MARKET, INC. (Exact name of registrant as specified in its charter) NEW JERSEY 22-1576170 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) , SPRINGFIELD, NEW JERSEY 07081 (Address of principal executive offices) (Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (973)467-2200 Securities registered pursuant to Section 12(b) of the Act: Class A common stock, no par value The NASDAQ Stock Market (Title of Class) (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNo X . Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15 (d) of the Act.Yes No X. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No . Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[x] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. Large accelerated filer□ Accelerated filerS Non-accelerated filer □ (Do not check if a smaller reporting company) Smaller reporting company□ Indicate by check mark whether the registrant is a shell company.Yes NoX. The aggregate market value of the Class A common stock of Village Super Market, Inc. held by non-affiliates was approximately $110.9 million and the aggregate market value of the Class B common stock held by non-affiliates was approximately $10.3 million based upon the closing price of the Class A shares on the NASDAQ on January 26, 2008, the last business day of the second fiscal quarter.There are no other classes of voting stock outstanding. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of latest practicable date. Outstanding at Class October 7, 2008 Class A common stock, no par value 3,440,582 Shares Class B common stock, no par value 3,188,152 Shares DOCUMENTS INCORPORATED BY REFERENCE Information contained in the 2008 Annual Report to Shareholders and the 2008 definitive Proxy Statement to be filed with the Commission and delivered to security holders in connection with the Annual Meeting scheduled to be held on December 5, 2008 are incorporated by reference into this Form 10-K at Part II, Items 5, 6, 7, 7A, and 8 and Part III. PART I FORWARD-LOOKING STATEMENTS All statements, other than statements of historical fact, included in this Form 10-K are or may be considered forward-looking statements within the meaning of federal securities law.The Company cautions the reader that there is no assurance that actual results or business conditions will not differ materially from the results expressed, suggested or implied by such forward-looking statements.The Company undertakes no obligation to update forward-looking statements and to reflect developments or information obtained after the date hereof. The following are among the principal factors that could cause actual results to differ from the forward-looking statements: local economic conditions; competitive pressures from the Company’s operating environment; the ability of the Company to maintain and improve its sales and margins; the ability to attract and retain qualified associates; the availability of new store locations; the availability of capital; the liquidity of the Company; the success of operating initiatives; consumer spending patterns; the impact of higher energy prices; increased cost of goods sold, including increased costs from the Company’s principal supplier, Wakefern; the results of litigation; the results of tax examinations; the results of union contract negotiations; competitive store openings; the rate of return on pension assets; and other factors detailed herein under Risk Factors. 2 ITEM I.BUSINESS (All dollar amounts in this report are in thousands, except per square foot data). GENERAL Village Super Market, Inc. (the “Company” or “Village”) was founded in 1937.At July 26, 2008, Village operated a chain of twenty-five ShopRite supermarkets, seventeen of which are located in northern New Jersey, one in northeastern Pennsylvania and seven in southern New Jersey.The Company is a member of Wakefern Food Corporation ("Wakefern"), the nation's largest retailer-owned food cooperative and owner of the ShopRite name.This relationship provides Village many of the economies of scale in purchasing, distribution, private label products, advanced retail technology and advertising associated with chains of greater size and geographic coverage. Village seeks to generate high sales volume by offering a wide variety of high quality products at consistently low prices.During fiscal 2008, sales per store were $46,990 and sales per selling square foot were $1,068.The Company gives ongoing attention to the décor and format of its stores and tailors each store's product mix to the preferences of the local community.Village concentrates on the development of superstores. On August 11, 2007, Village acquired the store fixtures and lease of a location in Galloway Township, New Jersey from Wakefern for $3,500.This store had previously been operated by a competitor.The Company began operating a pharmacy at this location on August 11, 2007.The remainder of this 55,000 sq. ft. store opened on October 3 after the completion of an extensive remodel.Village opened a new 67,000 sq. ft. store in Franklin, New Jersey on November 7, 2007.Below is a summary of the range of store sizes at July 26, 2008: Total Square Feet Number of Stores Greater than 60,000 10 50,001 to 60,000 6 40,000 to 50,000 7 Less than 40,000 2 Total 25 3 These larger store sizes enable the Company’s superstores to provide a “one-stop” shopping experience and to feature expanded higher margin specialty departments such as home meal replacement, an on-site bakery, an expanded delicatessen including prepared foods, a variety of natural and organic foods, ethnic and international foods and a fresh seafood section.Superstores also offer an expanded selection of non-food items such as cut flowers, health and beauty aids, greeting cards, small appliances, photo processing and in most cases, a pharmacy.Recently remodeled and new superstores emphasize a Power Alley, which features high margin, fresh convenience offerings such as salad bars, bakery and Bistro Street home meal replacement in an area within the store that provides quick customer entry and exit for those customers shopping for today's lunch or dinner.The following table shows the percentage of the Company's sales allocable to various product categories during each of the periods indicated, as well as the number of superstores and percentage of selling square feet allocable to these stores during each of these periods: Product Categories Fiscal Year Ended In July_ 2008 2007 2006 Groceries 38.5 % 38.6 % 38.7 % Dairy and Frozen 17.2 16.5 16.4 Meats 10.0 10.0 10.0 Non-Foods 8.5 8.8 8.9 Produce 11.4 11.5 11.4 Appetizers and prepared food 5.5 5.4 5.3 Seafood 2.3 2.3 2.3 Pharmacy 4.8 5.1 5.2 Bakery 1.8 1.8 1.8 Other 100.0 % 100.0 % 100.0 % Number of superstores 23 21 21 Selling square feet represented by superstores 95 % 95 % 95 % A variety of factors affect the profitability of each of the Company's stores, including local competitors, size, access and parking, lease terms, management supervision, and the strength of the ShopRite trademark in the local community.Village continually evaluates individual stores to determine if they should be closed. DEVELOPMENT AND EXPANSION The Company has an ongoing program to upgrade and expand its supermarket chain.This program has included major store remodelings as well as the opening or acquisition of additional stores.When remodeling, Village has sought, whenever possible, to increase the amount of selling space in its stores. 4 The Company has budgeted approximately $30 million for capital expenditures in fiscal 2009.Planned expenditures include construction costs and equipment for a replacement store in Washington, New Jersey and a new store in Marmora, New Jersey.Construction of the Washington replacement store was delayed as the approvals previously obtained were contested by a third party. Construction began in September 2008 with an expected opening in spring 2009.We believe certain conditions in the lease for the current store in Washington have been triggered extending the lease term until at least January 31, 2009, which is before the expected completion of the replacement store.The Company is currently negotiating to further extend the lease term to eliminate the possibility of a period of time between the closing of the current Washington store and the opening of the replacement store. In fiscal 2008, Village completed the construction of the Franklin store, which opened on November 7, 2007, and acquired and remodeled a store in Galloway, New Jersey, which opened on August 11, 2007. In fiscal 2007, Village completed the Rio Grande remodel and several small remodels, and began the construction of a new, leased store in Franklin, New Jersey.In fiscal 2006, the Company completed the expansion and remodel of the Springfield store, began a major remodel of the Rio Grande store, and completed smaller remodels of the Elizabeth and Chester stores. In fiscal 2005, the Company opened an 80,000 square foot replacement store in Somers Point, completed an expansion and remodel of the Bernardsville store, and began the expansion and remodel of the Springfield store.In fiscal 2004, the Company began the expansion and remodel of the Bernardsville store and the construction of the replacement store in Somers Point. The general difficulty in developing retail properties in the Company's primary trading area has prevented the Company from opening the desired number of new stores.Additional store remodelings and sites for new stores are in various stages of development.Village will also consider additional acquisitions should appropriate opportunities arise. WAKEFERN FOOD CORPORATION The Company is the second largest member of Wakefern and owns 15% of Wakefern’s outstanding stock as of July 26, 2008.Wakefern, which was organized in 1946, is the nation’s largest retailer-owned food cooperative.Wakefern and its 44 shareholder members operate 242 supermarkets and other retail formats, including 61 stores operated by Wakefern.Only Wakefern and its members are entitled to use the ShopRite name and trademark, and to participate in ShopRite advertising and promotional programs. The principal benefits to the Company from its relationship with Wakefern are the use of the ShopRite name and trademark, volume purchasing, ShopRite private label products, distribution and warehousing economies of scale, ShopRite advertising and promotional programs, including the ShopRite Price Plus card and a co-branded credit card, and the development of advanced retail technology.The Company believes that the ShopRite name is widely recognized by its customers and is a factor in their decisions about where to shop. ShopRite private label products accounted for approximately 13.5% of sales in fiscal 2008. 5 Wakefern distributes as a "patronage dividend" to each of its stockholders a share of its earnings in proportion to the dollar volume of purchases by the stockholder from Wakefern during each fiscal year. While Wakefern has a substantial professional staff, it operates as a member owned cooperative.Executives of most members make contributions of time to the business of Wakefern.Senior executives of the Company spend a significant amount of their time working on various Wakefern committees, which oversee and direct Wakefern purchasing, merchandising and other programs.James Sumas, the Company’s Chief Executive Officer, is Vice Chairman of Wakefern, and a member of the Wakefern Board of Directors. Most of the Company's advertising is developed and placed by Wakefern's professional advertising staff.Wakefern is responsible for all television, radio and major newspaper advertisements. Wakefern bills its members using various formulas which allocate advertising costs in accordance with the estimated proportional benefits to each member from such advertising.The Company also places Wakefern developed materials with local newspapers.In addition, Wakefern and its affiliates provide the Company with other services including liability and property insurance, supplies, equipment purchasing, coupon processing, certain financial accounting applications, and retail technology support. Wakefern operates warehouses and distribution facilities in Elizabeth, Keasbey, Dayton and Jamesburg, New Jersey andGouldsboro and Breinigsville, Pennsylvania.The Company and all other members of Wakefern are parties to the Wakefern Stockholder’s Agreement which provides for certain commitments by, and restrictions on, all shareholders of Wakefern.This agreement extends until ten years from the date that stockholders representing 75% of Wakefern sales notify Wakefern that those stockholders request the Wakefern Stockholder Agreement be terminated.Each member is obligated to purchase from Wakefern a minimum of 85% of its requirements for products offered by Wakefern.If this purchase obligation is not met, the member is required to pay Wakefern's profit contribution shortfall attributable to this failure.The Company fulfilled this obligation in fiscal 2008, 2007 and 2006.This agreement also requires that in the event of unapproved changes in control of the Company or a sale of the Company or of individual Company stores, except to a qualified successor, the Company in such cases must pay Wakefern an amount equal to the annual profit contribution shortfall attributable to the sale of store or change in control.No payments are required if the volume lost by a shareholder as a result of the sale of a store is replaced by such shareholder by increased volume in existing or new stores.A "qualified successor" must be, or agree to become, a member of Wakefern, and may not own or operate any supermarkets, other than ShopRite supermarkets, in the states of New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, Connecticut, Massachusetts, Rhode Island, Vermont, New Hampshire, Maine or the District of Columbia or own or operate more than twenty-five non-ShopRite supermarkets in any other locations in the United States. 6 Wakefern, under circumstances specified in its bylaws, may refuse to sell merchandise to, and may repurchase the Wakefern stock of, any member.Such circumstances include certain unapproved transfers by a member of its supermarket business or its capital stock in Wakefern, unapproved acquisition by a member of certain supermarket or grocery wholesale supply businesses, the material breach by a member of any provision of the bylaws of Wakefern or any agreement with Wakefern, or a determination by Wakefern that the continued supplying of merchandise or services to such member would adversely affect Wakefern. Any material change in Wakefern's method of operation or a termination or material modification of the Company's relationship with Wakefern following termination of the above agreements, or otherwise, might have an adverse impact on the conduct of the Company's business and could involve additional expense for the Company.The failure of any Wakefern member to fulfill its obligations under these agreements or a member's insolvency or withdrawal from Wakefern could result in increased costs to remaining members. Wakefern does not prescribe geographical franchise areas to its members.The specific locations at which the Company, other members of Wakefern, or Wakefern itself, may open new units under the ShopRite name are, however, subject to the approval of Wakefern's Site Development Committee.This committee is composed of persons who are not employees or members of Wakefern.Committee decisions to deny a site application may be appealed to the Wakefern Board of Directors.Wakefern assists its members in their site selection by providing appropriate demographic data, volume projections and estimates of the impact of the proposed store on existing member supermarkets in the area. Each of Wakefern's members is required to make capital contributions to Wakefern based on the number of stores operated by that member and the purchases generated by those stores.As additional stores are opened or acquired by a member, additional capital must be contributed by it to Wakefern.The Company’s investment in Wakefern and affiliates was $18,291 at July 26, 2008.The total amount of debt outstanding from all capital pledges to Wakefern is $1,536 at July 26, 2008.The maximum per store capital contribution increased from $675 to $700 in fiscal 2008, resulting in an additional $500 capital pledge, which was paid in fiscal 2008. As required by the Wakefern bylaws, the Company’s investment in Wakefern is pledged to Wakefern to secure the Company’s obligation to Wakefern.In addition, five members of the Sumas family have guaranteed the Company’s obligations to Wakefern.These personal guarantees are required of any 5% shareholder of the Company who is active in the operation of the Company.Wakefern does not own any securities of the Company or its subsidiaries.The Company’s investment in Wakefern entitles the Company to enough votes to elect one member to the Wakefern Board of Directors due to cumulative voting rights. 7 TECHNOLOGY The Company considers automation and information technology important to its operations and competitive position.All stores utilize sophisticated point of sale systems.Electronic payment options are offered at all checkout locations.We plan to replace these point of sale systems beginning in fiscal 2009.We recently upgraded our communication network, which is used for reliable, high speed processing of electronic payments and transmission of data. The Company’s commitment to advanced point of sale and communication systems enables it to participate in Price Plus, ShopRite’s preferred customer program.Customers receive electronic discounts by presenting a scannable Price Plus card.This technology also enables Village to offer continuity programs and focus on target marketing initiatives. The Company began installing self-checkout systems in fiscal 2002.Currently, fifteen stores use these systems to provide improved customer service, especially during peak periods, and reduce operating costs.Additional locations are planned for fiscal 2009.In fiscal 2007, we installed RFID readers in all checkout lanes to enable contactless payment options for customers to quicken checkout times. Village utilizes a computer generated ordering system, which is designed to reduce inventory levels and out of stock conditions, enhance shelf space utilization, and reduce labor costs.The Company utilizes a direct store delivery system, consisting of personal computers and advanced hand held scanners, for product not purchased through Wakefern to provide equivalent cost and retail price control over these products.In fiscal 2007, both of these systems were replaced with upgraded versions. Village seeks to design its stores to use energy efficiently, including recycling waste heat generated by refrigeration equipment for heating and other purposes.Most stores utilize computerized energy management systems.Certain in-store department records are computerized, including the records of all pharmacy departments.In all stores, meat, seafood, delicatessen, and bakery prices are maintained on computer for automatic weighing and pricing. The Company has installed computer based training systems in all stores to assist in the training of all new cashiers, produce and bakery associates.Village replaced the time and attendance system and labor scheduling system in fiscal 2006 to improve reporting, work flow and system interfaces, and reduce labor. Village utilizes digital surveillance systems, which are integrated with the cashier monitoring systems, in all stores to aid shrink reduction, increase productivity and assist in accident investigations. The Company utilizes a division of Wakefern for data processing services, including financial accounting support. Wakefern and Village have responded to customers increased use of the internet by creating shoprite.com to provide weekly advertising and other shopping information.In addition, on-line shopping is available in three store locations with store pick-up and delivery options. 8 COMPETITION The supermarket industry is highly competitive.The Company competes directly with multiple retail formats, including national, regional and local supermarket chains as well as warehouse clubs, supercenters, drug stores, discount general merchandise stores, fast food chains, dollar stores and convenience stores.Village competes by using low pricing, superior customer service, and a broad range of consistently available quality products, including ShopRite private labeled products.The ShopRite Price Plus card and the co-branded ShopRite credit card also strengthen customer loyalty. Some of the Company's principal competitors include Pathmark, A&P, Stop & Shop, Acme, Kings, Wal-Mart, Wegmans and Foodtown.Many of these competitors have financial resources substantially greater than those of the Company, and some are non-union. LABOR As of October 1, 2008, the Company employed approximately 4,700 persons with approximately 70% working part-time.Approximately 91% of the Company’s employees are covered by collective bargaining agreements. A contract with a union representing employees in one store expired in June 2007.Negotiations with this union continue as the store operates under the expired contract.Contracts with the Company’s other five unions expire between April 2009 and March 2012.Most of the Company’s competitors in New Jersey are similarly unionized. AVAILABLE INFORMATION As a member of the Wakefern cooperative, Village relies upon our customer focused website, www.shoprite.com, for interaction with customers and prospective employees.This website is maintained by Wakefern for the benefit of all ShopRite supermarkets, and therefore, does not contain any financial information related to the Company. The Company will provide paper copies of the annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and press releases free of charge upon request to any shareholder.In addition, electronic copies of these filings can be obtained at www.sec.gov. REGULATORY ENVIRONMENT The Company’s business requires various licenses and the registration of facilities with state and federal health and drug regulatory agencies.These licenses and registration requirements obligate the Company to observe certain rules and regulations, and a violation of these rules and regulations could result in a suspension or revocation of licenses or registrations.In addition, most licenses require periodic renewals.The Company has not experienced material difficulties with respect to obtaining or retaining licenses and registrations.In addition, the Company is subject to the requirements of the Sarbanes-Oxley Act of 2002. 9 ITEM
